Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the first sentence of the specification must have a reference to the earlier filed US application/patent.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Racz et al (6,146,380) in view of the teaching of Epstein et al (8,241,276).
Racz et al provide a needle for use with a device comprising an elongate metal member (60) defining a lumen and a side-port (72 – Figure 3A).  There is an insulation (62) covering an outside of the elongate member wherein a blunt tip (68) is electrically exposed to define an electrode (col. 5, lines 55-60, for example).  A device (i.e. stylet 54) is configured to be directed from the side window.  Racz et al fails to expressly disclose an insulation surrounding a proximal part of the side port.
Epstein et al disclose a similar device comprising an elongate member with one or more stylets deployable from a side port (see Figure 4, for example).  In particular Epstein et al specifically disclose providing an insulation portion (52) covering a proximal portion of the side port which inherently reduces friction as TEFLON is a known non-stick material.  Epstein et al additionally disclose a guiding surface for guiding the stylet from the side port (Figure 4, for example).
To have provided the Racz et al device with an insulation along the side port to insulate the elongate member and provide a smoother surface for deployment of the stylet would have been an obvious design modification for one of ordinary skill in the art since Epstein et al fairly teach that it is known to provide such an insulative surface on a side port on an analogous device.  To have additionally provided the Racz et al device with a guiding surface to direct the stylet to tissue would have been an obvious modification for the skilled artisan since Epstein et al fairly teach that it is known to provide such a surface to direct a stylet from a side port in an analogous device.
Regarding claim 2, the needle of Racz et al is metal and is connected to an RF energy source to deliver energy to tissue.  Regarding claim 3, the electrode (i.e. uninsulated portion of the Racz et al needle) inherently has greater radiopacity than the proximal portion since metal is known to have a greater radiopacity than an insulative covering.  Regarding claim 4, the insulation portion suggested by Epstein et al would inherently reduce friction as TEFLON (i.e. the insulative material taught by Epstein et al) is a known friction reducer.  Regarding claim 5, the insulation suggested by Epstein et al extends to the inner surface of the outer member (Figure 4) adjacent to the side port.  Regarding claim 6, Epstein et al provide an insulative coating (76) on the inside of the tubular member to provide electrical isolation from the RF stylets within the tube.  Regarding claim 7, providing the Racz et al device with the insulative member on the proximal end of the side port as taught by Epstein et al would leave a part of the elongate member adjacent and distal of the side port electrically exposed.  That is, Epstein et al teach providing the insulation only on the proximal side of the side port with no insulation covering the outer member distal to the side port.  Regarding claim 8, the lumen of Racz et al terminates at the side port of the delivery of a stylet or fluids.  Regarding claim 9, Racz et al disclose a single side port for deployment of a device (i.e. stylet).  Regarding claim 10, the side port of Racz et al is capsule shaped (Figure 3a, for example).  Regarding claims 11 and 12, Epstein et al disclose providing a bevel and a combination of rounded and flat portions for guiding the stylet from the side port (Figure 4, for example).  Regarding claims 13 and 14, the specific dimensions for the side port are deemed to be within a range that would obviously be considered by one of ordinary skill in the art and would be dependent on the specific size of the device and the stylets.  It is noted there is no criticality or unexpected results disclosed for the specific dimensions, and these parameters are deemed obvious design considerations.  Regarding claims 15-17, Epstein et al disclose guiding surfaces for the side port commensurate with what is shown in applicant’s Figures and provides the insulation at the proximal portion as disclosed by applicant.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,779,883. Although the claims at issue are not identical, they are not patentably distinct from each other because the method claims use the same general device which is not patentably distinct from the instant apparatus claims.  It is noted that the instant claims are commensurate in scope with the apparatus claims presented in US Serial No. 15/754,030 (now the ‘883 patent) which claims were examined with the issued method claims and were canceled to advance the method claims to allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fischell et al (2016/0242661), Young et al (7,166,104), Balbierz (6,770,070) and Rydell (5,007,908) disclose other devices having a needle electrode deployable from a needle/introducer device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           September 7, 2022